DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 12/14/21 is acknowledged.  The traversal is on the ground(s) that the inventions as claimed are so linked to form a single general inventive concept.  Applicant is advised that the incorrect statutes were applied for restriction purposes. The instant case is a continuation of a PCT which is restricted under U.S.C. §111(a) instead of unity of invention as applied in the prior restriction requirement. Therefore the reasons for traversal are moot and the corrected grounds for restriction are presented below.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/21.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to process, classified in G03F 7/162.
II. Claim 16-20, drawn to an apparatus, classified in G03F 7/162.
The inventions are independent or distinct, each from the other because:
Inventions I & II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to apply two solvents that are miscible.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14: Claim 14 recites “the first liquid has a surface tension less than that of the substrate” which renders the claim ambiguous because it is unclear what is meant by the limitation given that “surface tension” is the “the attractive force exerted upon the surface molecules of a liquid by the molecules beneath that tends to draw the surface molecules into the bulk of the liquid and makes the liquid assume the shape having the least surface area” as defined by Merriam-Webster Dictionary and thus is a measure of the interaction between the substrate and the liquid and the surface does not have a separate surface tension.
For the purpose of examination, the claim is interpreted to require that the surface tension of the second liquid is less than the surface tension of the first liquid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 11, 12, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, et al. (US PG Pub 2009/0291198; hereafter ‘198) in view of Sato (US Patent 4,268,603; hereafter ‘603)
Claim 1: ‘198 is directed towards a coating method (title), comprising:
providing a substrate, and dropping a first liquid onto the substrate (see step (a), Fig. 5, Item W and pure water supply step (step S1));
dropping a second liquid onto the first liquid (see step S3, resist solution supply, R on P (water), Fig. 5); and 
rotating the substrate, such that the first liquid is diffused on the surface of the substrate, and the second liquid diffused on the surface of the first liquid (Figs. 4-6).
‘198 does not teach that the second liquid and first liquid is immiscible and that the density of the first liquid is greater than the second liquid.
However, ‘603 teaches that benzene is a known solvent for photoresist (see col. 5, lines 13-20).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate ‘603 into the process of ‘198 such that the photoresist composition of ‘603 is used in the process and the second liquid is benzene because ‘603, the photoresist composition of ‘603 is an art recognized composition and benzene is an art recognized solvent for said composition and therefore the use of benzene as the second liquid would have predictably been suitable.
The Examiner notes that the density of benzene is less than water and that benzene and water are immiscible.
Claim 2: ‘198 teaches rotating the substrate after dropping the water and prior to dropping the benzene such that the water is diffused to a first area on the substrate (¶ 52).
Claim 3: ‘198 teaches removing the second liquid on the surface of the first liquid (¶ 58).
Claim 4: The resist is dried (¶ 58).
‘198 does not teach how the resist is dried.
However, ‘603 teaches that the drying is performed by baking at a temperature of 100-200ºC (col. 5, lines 29-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to bake the first and second liquid layers by baking at a temperature of 100-200ºC as taught by ‘603 because is an art recognized means of drying a photoresist and noted as suitable for the photoresist solution of the combination.
The Examiner notes that the boiling point of benzene is 80.1ºC and water is 100ºC and thus during the baking process the benzene would volatize prior to the water and therefore the second liquid would be volatized off the first liquid.
Claim 5: As noted the boiling point of benzene is 80.1ºC (second liquid) and water is 100ºC (first liquid).
Claim 8: The first liquid is dropped at the center of the surface of the substrate (Fig. 5).
Claim 9: The second liquid is dropped at the center of the surface of the substrate (Fig. 5).
Claim 11: ‘198 teaches spinning the first solution such that it diffuses prior to application of the second liquid (¶s 42-44 & 52 & Fig. 6b & 6c).
‘198 does not teach how much of the substrate is covered by the first solution prior to application of the second solution.
However, changes in proportions and size are prima facie obvious absent a showing of unexpected results and therefore ‘198 renders the limitation obvious. See MPEP §2144.04(IV)(A).
Claim 12: Changes in proportions and size are prima facie obvious absent a showing of unexpected results and therefore ‘198 renders the limitation obvious. See MPEP §2144.04(IV)(A).
Claim 14: The surface tension of the second liquid is less than the surface tension of the first liquid (abstract).
Claim 15: The second liquid is benzene which is a volatile liquid.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘198 in view of ‘603 as applied above, and further in view of Wei (US PG Pub 20060223336; hereafter ‘336).
Claim 10: The combination of ‘198 & ‘603 does not teach that the rotating the substrate at a first speed in a clockwise manner and a second speed in a counterclockwise manner for preset times.
However, ‘336 teaches that changing spin direction, spin speed, and spin time affect the spin coated surface (¶ 33).
Thus, spin direction, spin speed, and spin time are result-effective variables based on the desired film and it is obvious to optimize spin direction, spin speed, and spin time to obtain the desired film.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Allowable Subject Matter
Claims 6, 7, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759